               Case 2:18-cv-00924-EFB Document 29 Filed 04/24/20 Page 1 of 3


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
                                       SACRAMENTO DIVISION
11

12                                                       )    Case No. 2:18-cv-00924-EFB
     VIRGIE WOOLSEY,                                     )
13                                                       )    STIPULATION AND [PROPOSED]
                     Plaintiff,                          )    ORDER FOR THE AWARD AND
14                                                       )    PAYMENT OF ATTORNEY FEES
             vs.                                         )    PURSUANT TO THE EQUAL ACCESS
15                                                       )    TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     ANDREW SAUL,                                        )
16   Commissioner of Social Security,1                   )
                                                         )
17                                                       )
                     Defendant.                          )
18
             IT IS HEREBY STIPULATED by and between the parties through their undersigned
19
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the
20
     amount of SIX THOUSAND, FIVE HUNDRED AND TEN DOLLARS AND SIXTY-NINE
21
     CENTS ($6,510.69) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This
22
     amount represents compensation for all legal services rendered on behalf of Plaintiff by counsel
23
     in connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).
24

25   /////
26
     /////
27
     1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted in this action
28   pursuant to Fed. R. Civ. P. 25(d). See 42 U.S.C. § 405(g) (action survives regardless of any change in the
     person occupying the office of Commissioner of Social Security).

     Stipulation & PO
     No. 2:18-cv-00924-EFB                           1
               Case 2:18-cv-00924-EFB Document 29 Filed 04/24/20 Page 2 of 3



 1           After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 2   the matter of Plaintiff’s assignment of EAJA fees to counsel Bess M. Brewer. Pursuant to Astrue
 3   v. Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether
 4   the fees are subject to any offset allowed under the United States Department of the Treasury’s
 5   Offset Program. After the order for EAJA fees is entered, the government will determine
 6   whether they are subject to any offset.
 7           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 8   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 9   be made directly to counsel Bess M. Brewer, pursuant to the assignment executed by Plaintiff.
10   Any payments made shall be delivered to counsel Bess M. Brewer.
11           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
12   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
13   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
14   bar to, any and all claims that Plaintiff and/or counsel including Bess M. Brewer may have
15   relating to EAJA attorney fees in connection with this action.
16           This award is without prejudice to the rights of counsel to seek Social Security Act
17   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
18
                                           Respectfully submitted,
19
     Dated: April 22, 2020                 LAW OFFICE OF BESS M. BREWER
20
                                       By: /s/ Bess M. Brewer*
21
                                           BESS M. BREWER
22                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Apr. 21, 2020]
23

24
     /////
25
     /////
26
     /////
27

28   /////


     Stipulation & PO
     No. 2:18-cv-00924-EFB                        2
              Case 2:18-cv-00924-EFB Document 29 Filed 04/24/20 Page 3 of 3


     Dated: April 23, 2020              McGREGOR W. SCOTT
 1
                                        United States Attorney
 2                                      DEBORAH LEE STACHEL
                                        Regional Chief Counsel, Region IX
 3                                      Social Security Administration
 4
                                    By: /s/ Margaret Branick-Abilla
 5                                     MARGARET BRANICK-ABILLA
                                       Special Assistant United States Attorney
 6                                     Attorneys for Defendant
 7

 8
                                   [PROPOSED] ORDER
 9

10   Pursuant to stipulation, IT IS SO ORDERED. The Clerk is directed to terminate ECF No. 23.
11

12   Dated: April 23, 2020.
13

14
                                               HON. EDMUND F. BRENNAN
15                                             CHIEF UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation & PO
     No. 2:18-cv-00924-EFB                     3
